 PROB 12C                                                                          Report Date: September 24, 2019
(6/16)

                                       United States District Court                           FILED IN THE
                                                                                          U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                     Sep 24, 2019
                                        Eastern District of Washington                   SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Fernando Gustavo Castaneda-               Case Number: 0980 1:15CR02037-LRS-1
 Sandoval
 Address of Offender:                           Yakima, Washington 98902
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: January 6, 2017
 Original Offense:        Possession with Intent to Distribute Heroin, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 41.5 months;              Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Benjamin David Seal                Date Supervision Commenced: April 13, 2018
 Defense Attorney:        Alex B. Hernandez, III             Date Supervision Expires: April 12, 2021


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 09/16/2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            5           Standard Condition # 2: After initially reporting to the probation office, you will receive
                        instructions from the Court or the probation officer about how and when you must report to
                        the probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mr. Castaneda-Sandoval failed to report to the U.S. Probation Office
                        as directed on September 16, 2019.

                        Mr. Castaneda-Sandoval’s conditions were reviewed with him on April 16, 2018. He signed
                        his conditions acknowledging an understanding of his conditions which includes special
                        condition number 3, as noted above.

                        This officer spoke with Mr. Castaneda-Sandoval on September 16, 2019, and directed him
                        to report to the U.S. Probation Office at 10 a.m.; however, he advised he needed to take his
                        daughter to school and this officer granted him permission to report to the office at 12 p.m.
                        He failed to report to the office as directed.
Prob12C
Re: Castaneda-Sandoval, Fernando Gustavo
September 24, 2019
Page 2

          6            Special Condition # 3: You shall abstain from the use of illegal controlled substances, and
                       shall submit to urinalysis testing, as directed by the supervising probation officer, but no
                       more than six tests per month, in order to confirm continued abstinence from these
                       substances.

                       Supporting Evidence: Mr. Castaneda-Sandoval is considered to be in violation of his
                       supervised release by consuming methamphetamine on or about, September 17, 2019.

                       Mr. Castaneda-Sandoval’s conditions were reviewed with him on April 16, 2018. He signed
                       his conditions acknowledging an understanding of his conditions which includes special
                       condition number 3, as noted above.

                       Mr. Castaneda-Sandoval disclosed to the Deputy Chief U.S. Probation officer on September
                       19, 2019, he had last used methamphetamine on or about September 17, 2019.

                       On September 20, 2019, Mr. Castaneda-Sandoval met with this officer at the U.S. Probation
                       office and signed an admission form confirming he used methamphetamine on or about
                       September 17, 2019.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      September 24, 2019
                                                                             s/Stephen Krous
                                                                             Stephen Krous
                                                                             U.S. Probation Officer
Prob12C
Re: Castaneda-Sandoval, Fernando Gustavo
September 24, 2019
Page 3




 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                      09/24/2019
                                                                    Date
